      Case 1:19-cv-10578-AJN-SDA Document 250 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ashu Shukla,                                                               4/27/2021

                                Plaintiff,
                                                            1:19-cv-10578 (AJN) (SDA)
                    -against-
                                                            ORDER
 Deloitte Consulting LLP,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

         The Court hereby ORDERS that the telephone conference originally scheduled for April

29, 2021 (see Order, ECF No. 246, at 1), then adjourned sine die (see Order, ECF No. 248), shall

be held on Thursday, May 13, 2021, at 10:30 a.m. EDT. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

Dated:          New York, New York
                April 27, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
